Grady, Presiding Judge,
concurring.
{¶ 113} Evid.R. 703 states: “The facts or data in the particular case upon which an expert bases an opinion or inference may be those perceived by the expert or admitted in evidence at the hearing.” The complementary provisions of Evid.R. 705 state: “The expert may testify in terms of opinion or inference and give the expert’s reasons therefor after disclosure of the underlying facts or data.”
{¶ 114} Defendant-appellee King’s accident-reconstruction expert, Henry Lipian, indicated that he intended to offer an opinion concerning causation. Lipian testified that he used measurements of the accident scene that were taken by his two assistants to prepare a diagram of the accident scene on which his opinion was based, and which defendant-appellee King intended to also offer in evidence.
{¶ 115} Plaintiff-appellant, Fry, objected, arguing that because the measurements made by Lipian’s assistants were not admitted in evidence, Lipian’s proposed testimony concerning causation based on those measurements was inadmissible pursuant to Evid.R. 703. In that event, neither could the diagram based on those measurements be offered in evidence through Lipian’s testimony, because his reliance on his assistants’ measurements was hearsay. Evid.R. 801 and 802.
{¶ 116} In a voir dire examination, and with respect to his own perceptions, Lipian testified that he visited the scene of the accident the night before, adding: “I didn’t take any measurements yesterday cause my staff had already done that, so I didn’t take any last night.” Lipian explained that “it was probably dark” when he visited the accident scene. Lipian testified that he would rely instead on photographs and a video of the area, “including Google Earth satellite photographs where I could compare the geometry and the position of objects and compare it to the scaled drawing” prepared from his assistants’ measurements.
*705{¶ 117} The court overruled Fry’s Evid.R. 703 objection and permitted Lipian to testify on the basis of the diagram exhibit he prepared from the measurements taken by his assistants, stating:
{¶ 118} “I’m going to permit the testimony because the scale has been verified by an independent source, and that would be the Google Earth verification. I realize that may not be the last word on accuracy, but I think it goes to the weight of the testimony and not the admissibility of it. I think the minimum threshold of admissibility has been met and the rest will go to weight.”
{¶ 119} Lipian disclaimed any reliance on his visit to the scene of the accident as a basis for his opinion. The trial court placed no reliance on it, and neither should we. Lipian’s reliance on photographs and videos admitted in evidence is problematic, to the extent that he compared them to the diagram prepared from his assistants’ measurements to arrive at an opinion. Instead, Lipian relied on Google Earth to verify those measurements, and the trial court held that Evid.R. 703 was satisfied on that basis.
{¶ 120} Evid.R. 703 contains no provision for verification of facts or data not admitted in evidence. To do that, the expert must rely on facts or data he perceived, the alternative grounds for admissibility in Evid.R. 703. Consistent with Evid.R. 602, those perceptions must be the expert’s “firsthand perceptions.” Weissenberger, Ohio Evidence Treatise (2010 Ed.), Section 703.1. Lipian’s firsthand perceptions were of Google Earth, not the scene of the accident.
{¶ 121} As it was employed by Lipian, Google Earth is a technical procedure on which Lipian based his testimony. Lipian’s reliance on that procedure is governed by Evid.R. 702(B)(1), (2), and (3), which impose tests formulated in Daubert v. Merrell Dow Pharmaceuticals, Inc. (1993), 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469, for the court’s determination of the expert’s qualifications and the reliability of any tests or procedures he performed, not the admissibility of the expert’s testimony. No evidence was offered demonstrating that Google Earth satisfies the requirements of Evid.R. 702(B), and the court made no findings that it does.
{¶ 122} Evid.R. 703 is a rule of admissibility and is concerned with adjudicative facts: “facts or data * * * perceived by the expert or admitted in evidence at the hearing.” Further, and unlike the standards in Evid.R. 702(B) regarding qualifications of the expert and the reliability of tests and procedures he performs, which involve a degree of deference by the court, the standards for admissibility imposed by Evid.R. 703 are narrow and specific. The two rules and their concepts should not be confused in their application to cause the court to defer to an expert’s pronouncements in determining whether the adjudicative facts on which the expert relies satisfy the admissibility requirements of Evid.R. 703. See *706Imwinkelreid, The ‘Bases’ of Expert Testimony: The Syllogistic Structure Of Scientific Testimony (1998), 67 N.C. L.Rev.l.
{¶ 123} A technical procedure the expert performed may qualify as firsthand knowledge when the procedure was found to satisfy the requirements of Evid.R. 702(B). State v. Minor (1988), 47 Ohio App.3d 22, 546 N.E.2d 1343. However, in the present case, no such finding was made concerning Lipian’s use of Google Earth. Instead, the court accepted Lipian’s reliance on the Google Earth procedure, based on nothing more than the fact of that reliance, to find that the admissibility requirements of Evid.R. 703 were satisfied. In so doing, the court applied the deferential standard in Evid.R. 702 to an admissibility issue under Evid.R. 703, which instead imposes a narrow and strict standard.
{¶ 124} The trial court erred when it overruled Fry’s objection to Lipian’s testimony based on the measurements performed by his assistants because Lipian verified those measurements using Google Earth. Nevertheless, an error in the admission of evidence is not a basis for setting aside a verdict “unless refusal to take such action appears to the court inconsistent with substantial justice.” Civ.R. 61.
{¶ 125} I agree with the majority that Lipian’s alternative reliance on Fry’s own testimony concerning the speed at which his motorcycle was traveling and the measurements of the skid marks it left comfortably support the reasons Lipian gave for his opinion that King could not have backed his vehicle out of the intersection, as Fry claimed King had, in the time available to him to do that. Just as damaging to Fry’s negligence claim, and perhaps even more damaging, was Lipian’s stated opinion that Fry could not have laid his motorcycle down to avoid colliding with King’s vehicle, as Fry said he did, because the physical principle of gyroscopic procession would have prevented that from happening. Any error in overruling Fry’s objection concerning Lipian’s reliance on the measurements his assistants performed was therefore harmless. Civ.R. 61. I would affirm the judgment for King on that basis.